Citation Nr: 0011961	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1992 to July 1993.  

This matter arises from a September 1998 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  An unappealed August 1993 rating decision by the RO 
denied the veteran's claim for service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia.  

2.  Evidence associated with the claims file since the August 
1993 rating decision, when considered alone or in conjunction 
with all of the evidence of record, does not bear directly or 
substantially upon the issue under consideration, in that it 
is cumulative of evidence previously submitted and 
considered, and is not by itself, or in conjunction with 
evidence previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  


CONCLUSIONS OF LAW

1.  The August 1993 rating decision which denied the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as paranoid schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (1999).  


2.  The evidence received since the August 1993 rating 
decision is not new and material, and the veteran's claim for 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that an August 1993 
rating decision by the RO denied the veteran's claim for 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia.  The veteran was informed of his 
appellate rights, but failed to file a notice of disagreement 
or to otherwise appeal that decision, which subsequently 
became final.  Accordingly, the August 1993 rating decision 
became final as outlined in 38 U.S.C.A. § 7105 (West 1991) 
when the veteran failed to appeal that decision within the 
statutory time limit.  As such, his claim for service 
connection for a psychiatric disorder, diagnosed as paranoid 
schizophrenia, may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

In a statement submitted in July 1998, the veteran indicated 
his disagreement with the RO's August 1993 rating decision, 
and was deemed to have submitted a claim to reopen a 
previously denied claim for service connection.  In an 
administrative decision dated in September 1998, the RO 
determined that new an material evidence had not been 
submitted to reopen the previously denied claim for service 
connection.  This appeal followed.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision-makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 156(a); see 
generally Hodge v. West, 155 F.3d (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its August 1993 
decision, which determined that the veteran's diagnosed 
paranoid schizophrenia existed prior to service, and had not 
been aggravated by service, consisted of the veteran's 
voluminous service medical records.  The veteran's service 
medical records show that in early December 1992, he 
exhibited paranoia, agitation, hallucinations, and other 
psychotic behavior during his active service.  In late 
December 1992, he was diagnosed with probable schizophrenia 
and polysubstance abuse.  By January 1992, the veteran was 
diagnosed with Axis I chronic paranoid schizophrenia.  During 
his treatment, the veteran disclosed that he had experienced 
visual and auditory hallucinations since age six.  He later 
reported experiencing visual and auditory hallucinations when 
he was age 15, which continued during his high school.  
According to the veteran, he began using alcohol and drugs 
during and after high school.  He joined the Navy at age 22, 
and while assigned as a mess cook aboard U.S.S. BUTTE, he 
experienced auditory and visual hallucinations.  

The veteran was noted to have a family history of psychiatric 
disorders.  His brother had been reportedly diagnosed with 
paranoid schizophrenia for nine years, and his sister was 
reported to have been treated for anxiety and panic attacks 
with hallucinations.  Naval Medical Board findings included a 
diagnosis of Axis I chronic paranoid schizophrenia with acute 
exacerbations, which had been continuous for the previous six 
months.  At the time of conclusion of his treatment, the 
veteran was found to be no longer experiencing 
hallucinations, but continued to report symptoms including 
anxiety and paranoia.  The Medical Board also concluded that 
the veteran's psychiatric disorder was found to have been 
neither incurred in nor aggravated by his active duty.  

In July 1998, the veteran attempted to reopen his claim for 
service connection for a psychiatric disorder, and offered 
his opinion that his diagnosis of schizophrenia was 
incorrect.  In addition, the veteran asserted that his 
psychiatric disorder did not exist prior to service, but was 
rather "aggravated as well as incurred during active duty."  
Evidence received from the veteran since the August 1993 
rating decision consists of personal statements and personal 
hearing testimony given in his behalf, and clinical treatment 
records dating from February through April 1994.  

The clinical treatment records show that the veteran was 
admitted to the Janet Wattles Mental Health Clinic in 
February 1994.  During his hospitalization, the veteran 
expressed his displeasure with his antipsychotic medication, 
and was noted to exhibit paranoid ideation.  He refused all 
antipsychotic medication, and his condition deteriorated.  He 
was diagnosed with Axis I schizoaffective disorder, 
depression, and substance abuse by history.  He was 
subsequently discharged by court order.  At the time of his 
admission, the veteran refused to allow contact with any of 
his family members in order to obtain a more complete medical 
history pertaining to him.  Aside from his symptomatology and 
the diagnosed schizophrenia, no other opinions were offered, 
other than the treating physician's expressed view that the 
veteran's condition would likely deteriorate if he did not 
continue taking his medication.  

In January 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He maintained, through 
his representative, that he was physically fit at the time of 
his entry into service and testified that he did experience 
any psychiatric problems during boot camp.  According to the 
veteran, he first developed psychiatric symptoms during his 
active duty while serving on board his ship.  He indicated 
that while stationed on board ship, he thought he heard his 
shipmates conspiring to "get" him, and that he had feared 
being thrown overboard and being mangled in the ship's 
propeller.  The veteran offered that these were the reasons 
he went absent without leave (AWOL) from the Navy.  Following 
service, the veteran testified that he had undergone two 
months of treatment, but that he was unable to afford 
additional treatment.  He stated that he was currently taking 
medication for his "nervous" condition.  The veteran then 
went on to describe his present difficulties and his Social 
Security Administration benefits.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for a 
psychiatric disorder.  The August 1993 RO decision was based 
on evidence that included the findings of the Naval Medical 
Board, which had been conducted by medical professionals who 
determined that the veteran's psychosis existed prior to 
service and was not aggravated therein.  Although the veteran 
apparently maintained at his hearing that he was physically 
fit at the time that he entered service, the veteran did not 
present testimony contradicting the history provided in 
service of symptomatology existing prior to service.  The 
veteran's testimony, therefore, does not draw into question 
the factual predicate  upon which the medical board appears 
to have, in part, relied in making its determination.  

That the veteran has received ongoing post-service inpatient 
treatment for his psychiatric disorder is not in dispute.  
However, the existence of such treatment is irrelevant to the 
issue at hand.  At issue at the time of the prior decision 
was whether the veteran's disorder in service existed prior 
to service and if so whether the disorder was aggravated 
therein.  Evidence submitted since August 1993, including the 
veteran's testimony, does not add anything of significance to 
that evidence that was previously considered.  The evidence 
submitted since August 1993 is cumulative, does not bear 
directly or substantially upon the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The Board has considered the veteran's testimony, which 
reflect that he believes that he either "had the regiment of 
being in the state of physical being (sic)" at the time of 
his enlistment (which presumably means he believes himself to 
have been in sound physical and mental condition at the time 
of enlistment), or that he believes that any pre-existing 
psychiatric condition was permanently aggravated by service.  
However, lay statements and testimony by the veteran that he 
currently has a psychiatric disorder, however diagnosed, that 
was either incurred in or aggravated by his active service, 
do not constitute medical evidence.  As a lay person, lacking 
in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because evidence submitted since August 1993 is not 
such that it can be said to be new and material, the 
veteran's claim may not be reopened and remains denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, diagnosed as paranoid schizophrenia, has not been 
reopened, and such benefit remains denied.  



		
	RALPH G. STIEHM
	Acting Member, Board of Veterans' Appeals



 

